Grace, J.
(specially concurring). It is clear to my mind that the result arrived at in the principal opinion is correct.
That the plaintiff is entitled to participate in the Workmen’s Compensation Fund in view of the facts established by the record, seems to me not to admit of controversy. The premium of $6,009.08, remitted by the St. Anthony & Dakota Elevator Company, which was received by the Bureau was payment of the additional premium from July 1st, 1919, to June 30th, 1920, inclusive, and the estimated premium from July 1st, 1920, to June 30th, 1921, as per the settlement sheet.
*542Tbe principal opinion discusses these and other points necessary to a decision of this case quite fully, and hence, it is heedless for further discussion here.